EXHIBIT 10.1





    


PEABODY ENERGY CORPORATION
Executive Severance Plan




1.
Purpose. The purpose of the Peabody Energy Corporation Executive Severance Plan
(the “Plan”) is to assist certain officers and executives of Peabody Energy
Corporation (the “Company”) in making a successful transition upon termination
of employment by the Company without Cause, or by the executive for Good Reason
(as such terms are defined in the Plan).

2.
Definitions. For purposes of this Plan, the following words and phrases, whether
or not capitalized, have the meanings specified below:

2.1
“Administrator” has the meaning set forth in Section 3.

2.2
“Base Salary” means the base salary of a Participant as of the last day of his
or her employment with the Company.

2.3
“Board” means the Board of Directors of the Company.

2.4
“Bonus” means the actual annual cash bonus awards paid to a Participant.

2.5
“Cause” has the meaning set forth in Section 4.1.

2.6
“Change in Control” means any one of the following:

(a)
any Person (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any Company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), becomes the
beneficial owner, directly or indirectly, of securities of the Company,
representing 50% or more of the combined voting power of the Company’s
then-outstanding securities;

(b)
during any period of twenty-four consecutive months, individuals who at the
beginning of such period constitute the Board, and any new director (other than
(i) a director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in clause (a), (c) or (d) or (ii) a
director nominated by any Person (including the Company) who publicly announces
an intention to take or to consider taking actions (including, but not limited
to, an actual or threatened proxy contest) which if consummated would constitute
a Change in Control) whose election by the Board or nomination for election by
the Company’s shareholders was approved by a vote of at least three-fourths
(3/4) of the directors then still in office who either were directors at the
beginning of


1

--------------------------------------------------------------------------------

EXHIBIT 10.1



the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;
(c)
the consummation of any merger, consolidation, plan of arrangement,
reorganization or similar transaction or series of transactions in which the
Company is involved, other than such a transaction or series of transactions
which would result in the shareholders of the Company immediately prior thereto
continuing to own (either by remaining outstanding or by being converted into
voting securities of the surviving entity) more than 50% of the combined voting
power of the securities of the Company or such surviving entity (or the parent,
if any) outstanding immediately after such transaction(s) in substantially the
same proportions as their ownership immediately prior to such transaction(s); or

(d)
the shareholders of the Company approve a plan of complete liquidation of the
Company or the sale or disposition by the Company of all or substantially all of
the Company’s assets, other than a liquidation of the Company into a wholly
owned subsidiary.     

As used in herein, “Person” (including a “group”), has the meaning as such term
is used for purposes of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended (or any successor section thereto).
2.7
“COBRA” means Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and any successor thereto.

2.8
“Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
successor thereto.

2.9
“Committee” means the Compensation Committee of the Board.

2.10
“Company” means Peabody Energy Corporation, and any successor.

2.11
“Continuation Benefits” has the meaning set forth in Section 7.2.

2.12
“Disability” means a Participant’s absence from the full-time performance of the
Participant’s duties pursuant to a reasonable determination made in accordance
with the Company’s long-term disability plan that the Participant is disabled
and entitled to long-term disability benefits as a result of incapacity due to
physical or mental illness that lasts, or is reasonably expected to last, for at
least six (6) months.

2.13
“Eligible Executive” has the meaning set forth in Section 4.

2.14
“Good Reason” has the meaning set forth in Section 4.2.

2.15
“Long-Term Incentive Awards” means equity-based compensation awards under the
Company’s equity incentive plan(s).


2

--------------------------------------------------------------------------------

EXHIBIT 10.1



2.16
“Participant” has the meaning set forth in Section 4.

2.17
“Plan” means this Peabody Energy Executive Severance Plan, as described in this
document and as amended from time to time.

2.18
“Reference Bonus” means the annual average of the actual Bonus awards (including
any deferred Bonus) paid to the Participant for the three (3) calendar years
preceding the Participant’s termination of employment; or, if the Participant
has not been employed long enough to have been paid a Bonus for three (3)
calendar years, the average of the actual Bonus awards (including any deferred
Bonus) paid to the Participant for the number of full calendar years the
Participant was employed by the Company; or, if the Participant has been
employed less than one full calendar year, the actual Bonus award (including any
deferred Bonus) paid to the Participant on an annualized basis.

2.19
“Release” has the meaning set forth in Section 8.

2.20
“Restrictive Covenant Agreement” means the Restrictive Covenant Agreement
attached hereto as Exhibit A.

2.21
“Severance Payment” has the meaning set forth in Section 7.1

2.22
“Severance Period” means, with respect to each Participant, a number of full or
partial years beginning on the date the Participant’s employment is terminated,
which number shall be equal to the number by which the Participant’s Base Salary
is multiplied for purposes of calculating the Participant’s Severance Payment
pursuant to Section 7.1.

3.
Administration. The Plan shall be administered by the Board or the Committee, as
determined by the Board (the “Administrator”). Subject to the provisions of the
Plan, the Administrator shall have exclusive authority to interpret and
administer the Plan, to establish appropriate rules relating to the Plan, to
delegate some or all of its authority under the Plan to the extent permitted by
law, and to take all such steps and make all such determinations in connection
with the Plan and the benefits granted pursuant to the Plan as it may deem
necessary or advisable. Any decision of the Administrator in the interpretation
and administration of the Plan, as described herein, shall lie within its sole
and absolute discretion and shall be final, conclusive and binding on all
parties concerned.


3

--------------------------------------------------------------------------------

EXHIBIT 10.1



4.
Eligibility; Certain Conditions to Payment. Eligibility under the Plan is
limited to certain executives and officers of the Company who are employed in
full-time positions in the Company’s businesses located in the U.S. having the
title of Group Executive and above and certain other key employees (“Eligible
Executives”). The Administrator in its sole discretion will select and notify
those Eligible Executives who will participate in the Plan (“Participants”).
Subject to the provisions of this Plan, Participants shall receive the Severance
Payment and Continuation Benefits described in this Plan if the Participant’s
employment with the Company is terminated by the Company for a reason other than
Cause, Disability or death, or by the Participant for Good Reason. The
provisions of this Plan shall not apply to any officer or executive who is
covered by a written employment agreement.

4.1    Cause. For purposes of this Plan, the term “Cause” means:
(a)
any willful fraud or dishonesty of the Participant that can reasonably be
expected to have a detrimental effect on (i) the reputation or business of the
Company or any of its subsidiaries or affiliates or (ii) the Participant’s
reputation or performance of his duties to the Company or any of its
subsidiaries or affiliates;

(b)
a willful refusal or failure of the Participant to comply with the lawful
instructions of the Participant’s supervisor or with the Company’s Code of
Business Conduct and Ethics, the Company’s Anti-Corruption and Bribery policy or
any other material corporate policy of the Company;

(c)
the Participant’s willful or repeated failure to meet documented performance
objectives or to perform his or her duties or to follow reasonable and lawful
directives of his or her manager (other than due to death or Disability);

(d)
the Participant’s conviction of, or plea of nolo contendere (i) to any felony;
or (ii) any other criminal charge that may reasonably be expected to have a
material detrimental effect on the reputation or business of the Company or any
of its subsidiaries or affiliates; or

(e)
the Participant’s willful failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
whether or not related to the Participant’s employment with the Company, after
being instructed to cooperate by the Chairman and/or Chief Executive Officer or
by the Board, or the willful destruction of or willful failure to preserve
documents or other material known to be relevant to any such investigation;

provided that with respect to clause (b) or (c) above, the Participant shall
have fifteen (15) business days following written notice of the conduct which is
the basis for the potential termination for Cause within which to cure such
conduct, to the extent it can be cured, to prevent termination for Cause by the
Company. If the Participant cures the

4

--------------------------------------------------------------------------------

EXHIBIT 10.1



conduct that is the basis for the potential termination for Cause within such
period, the Company’s notice of termination shall be deemed withdrawn;
4.2    Good Reason. For purposes of this Plan, the term “Good Reason” means:
(a)
a reduction, other than a reduction that generally affects all
similarly-situated executives and does not exceed ten percent (10%) in one year
or twenty percent (20%) in the aggregate over three (3) consecutive years, by
the Company in the Participant’s Base Salary from that in effect immediately
prior to the reduction (in which event the Severance Payment shall be calculated
based on the Participant’s Base Salary in effect immediately prior to any such
reduction);

(b)
a material reduction, other than a reduction that generally affects all
similarly-situated executives, by the Company in the Participant’s Bonus
opportunity and maximum Bonus opportunity from those in effect immediately prior
to any such reduction (in which event any portion of the Severance Payment that
relates to Bonus shall be calculated based on the Bonus in effect immediately
prior to any such reduction);

(c)
relocation, other than through mutual agreement between the Company and
Participant or a secondment or temporary relocation for a finite period of time,
of the Participant’s primary office by more than 50 miles from the location of
the Participant’s primary office as of the date the Participant becomes a
Participant in the Plan;

(d)
any material diminution or material adverse change in the Participant’s duties
or responsibilities as they exist as of the date the Participant becomes a
Participant in the Plan; or

(e)
any modification or amendment of this Plan within two (2) years following a
Change in Control that decreases the Severance Payment payable to any
Participant or that makes any provision materially less favorable for any
Participant;

provided that if the Participant terminates his employment for Good Reason, the
Participant shall provide written notice to the Company at least forty-five (45)
days in advance of the date of termination, such notice shall describe the
conduct the Participant believes to constitute Good Reason and the Company shall
have the opportunity to cure the Good Reason within thirty (30) days after
receiving such notice. If the Company cures the conduct that is the basis for
the potential termination for Good Reason within such thirty (30) day period,
the Participant’s notice of termination shall be deemed withdrawn. If the
Participant does not give notice to the Company as described in this Section 4.2
within ninety (90) days after an event giving rise to Good Reason, the
Participant’s right to claim Good Reason termination on the basis of such event
shall be deemed waived.

5

--------------------------------------------------------------------------------

EXHIBIT 10.1



5.
Equity Awards. This Plan does not alter or amend any vesting or other terms and
conditions of the any Long-Term Incentive Awards, which shall be governed by the
terms and conditions set forth in the equity incentive plan(s) and separate
written grant agreements.

6.
Notice. The Company or any Participant may terminate the Participant’s
employment at any time for any reason by written notice to the other party at
least thirty (30) days in advance of the date of termination; provided that if
the Company terminates the Participant’s employment for Cause under clauses (a),
(d) or (e) of Section 4.1, no advance written notice is required.

7.
Severance Payment and Continuation Benefits.

7.1
Severance Payment. Subject to the provisions of this Plan, the Company, as
severance, shall pay to the Participant an amount (the “Severance Payment”) as
determined by the following table, unless determined otherwise by the
Administrator in its sole discretion. With respect to Participants who are not
part of any group specified in the table below, the Administrator shall
determine and notify such Participants of the amount of Severance Payment to
which he or she may be entitled, subject to the provisions of this Plan.

Executive Group
Severance Payment
CEO (only in the event of a termination that occurs within two (2) years
following a Change in Control)
1. Two and one-half (2 ½) times the Participant’s Base Salary.
2. Two and one-half (2 ½) times the Reference Bonus.
3. Two and one-half (2 ½) times six percent (6%) of the Participant’s Base
Salary (to compensate the Participant for Company contributions he or she
otherwise might have received under the Company’s retirement plan)
CEO (except as provided above), President and COO, Executive Vice Presidents
1. Two (2) times the Participant’s Base Salary.
2. Two (2) times the Reference Bonus.
3. Two (2) times six percent (6%) of the Participant’s Base Salary (to
compensate the Participant for Company contributions he or she otherwise might
have received under the Company’s retirement plan)
Business Unit Presidents
1. One and one-half (1 ½) times the Participant’s Base Salary
2. One and one-half (1 ½) times the Reference Bonus
3. One and one-half (1 ½) times six percent (6%) of the Participant’s Base
Salary (to compensate the Participant for Company contributions he or she
otherwise might have received under the Company’s retirement plan)




6

--------------------------------------------------------------------------------

EXHIBIT 10.1





Group Executives
1. One (1) times the Participant’s Base Salary
2. One (1) times the Reference Bonus
3. Six percent (6%) of the Participant’s Base Salary (to compensate the
Participant for Company contributions he or she otherwise might have received
under the Company’s retirement plan)

Subject to Section 9, the Company shall pay such Severance Payment in
substantially equal monthly payments over the Severance Period, provided that
such payments shall begin no earlier than the end of the Release Revocation
Period set forth in Section 8.1.
(a)
As a condition of receiving the Severance Payment, the Participant shall remain
employed in good standing for so long as his or her services are required by the
Company.

(b)
If Cause is determined to have existed during the Participant’s employment, and
such determination is made within two (2) years following his or her termination
of employment, the Company reserves the right to recoup any Severance Payment
paid to the Participant.

7.2
Continuation Benefits. Subject to the provisions of this Plan, the Participant
shall be entitled under this Plan to continuation of group health coverage
(including medical, dental, and vision benefits, to the extent permitted under
the applicable plan), and the health care flexible spending account (to the
extent required to comply with COBRA continuation coverage requirements)
(collectively, the “Continuation Benefits”) in accordance with the applicable
plan terms, and to the extent that such programs and plans are maintained by the
Company, for the shorter of (x) the Severance Period or (y) eighteen (18) months
following the date of the Participant’s termination of employment (the “Benefit
Continuation Period”); provided, however, that the Participant pays the full
cost of his coverage under such plans, except that the Participant shall pay
only the required contributions for any health care continuation coverage
required to be provided to or on behalf of the Participant under COBRA, on the
same basis as any other plan participant electing similar COBRA continuation
coverage under the Company health plan; and provided, further, that any such
coverage shall terminate to the extent that the Participant is offered or
obtains comparable benefits from any other employer during the Benefit
Continuation Period. The Participant shall be reimbursed by the Company, on an
after-tax basis, for the cost of the Continuation Benefits (except that the
reimbursement for his or her required contributions for COBRA health care
continuation coverage shall be reduced by an amount equal to the cost paid by an
active employee for similar coverage under the Company health plan). Nothing in
this Section 7.2 shall be construed to impair or reduce a Participant's rights
under COBRA or other applicable law.




7

--------------------------------------------------------------------------------

EXHIBIT 10.1



8.
Release; Restrictive Covenant Agreement.

8.1
Release. A Participant shall only be entitled to receive the Severance Payment
if he or she shall have executed and delivered (and, if applicable, not revoked)
a release of claims against the Company (and its officers, directors, employees,
affiliates, stockholders, etc.) in a form satisfactory to the Company in the
Company’s sole discretion (the “Release”), and such shall be in full force and
effect. The form of Release shall be delivered to the Participant by the Company
at the time of, or within fifteen days (15) days after, the termination of the
Participant’s employment. From the date of delivery of the form of Release to
the Participant by the Company, the Participant shall have a minimum of
twenty-one (21) and a maximum of forty-five (45) days, as set forth therein, to
review and execute the Release and deliver it to the Company. If required by law
in order for the Release to become fully effective, the Participant shall be
given the opportunity to revoke all or a portion the Release within seven (7)
days after execution and delivery thereof (the “Release Revocation Period”).
Should the Participant revoke all or any portion of the Release within any such
revocation period, then the Participant will be treated hereunder as if he or
she did not execute the Release.

8.2
Restrictive Covenant Agreement. A Participant shall only be entitled to receive
the Severance Payment if he or she shall have executed and delivered the
Restrictive Covenant Agreement, and such shall be in full force and effect.

8.3
If a Participant breaches any provision of the Restrictive Covenant Agreement or
the Release, the Administrator may determine that he or she (i) will forfeit any
unpaid portion of the Severance Payment and (ii) will repay to the Company any
portion of the Severance Payment previously paid to him or her.

9.
Section 409A. Notwithstanding anything to the contrary contained in this Plan,
the payments and benefits provided under this Plan are intended to comply with
Section 409A of the Code, and the provisions of this Plan shall be interpreted
such that the payments and benefits provided are either not subject to Section
409A or are in compliance with Section 409A. It is also intended that the terms
“termination” and “termination of employment” as used herein shall constitute a
“separation from service” within the meaning of Section 409A. The Administrator
may modify the payments and benefits under this Plan at any time solely as
necessary to avoid adverse tax consequences under Section 409A; provided,
however, that this Section 9 shall not create any obligation on the part of the
Administrator to make such modifications or take any other action.

9.1
Anything in the Plan to the contrary notwithstanding, each payment of Severance
Payment made to a Participant who shall be treated as a separate and distinct
payment from all other such payments for purposes of Section 409A.


8

--------------------------------------------------------------------------------

EXHIBIT 10.1



9.2
Anything in the Plan to the contrary notwithstanding, if a Participant is a
“specified employee” (within the meaning of Treasury Regulation Section
1.409A-1(i)) on the date of the Participant’s termination of employment, then
any payment or benefit which would be considered “nonqualified deferred
compensation” within the meaning of Section 409A that the Participant is
entitled to receive upon the Participant’s termination of employment and which
otherwise would be payable during the six-month period immediately following the
Participant’s termination of employment will instead be paid or made available
on the first day of the seventh month following the Participant’s termination of
employment (or, if earlier, the date of the Participant’s death).

9.3
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A: (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; and (iii) such payments shall be made on or
before the last day of the Participant’s taxable year following the taxable year
in which the expense occurred, or such earlier date as required hereunder.

10.
Withholding. The Company shall be entitled to withhold from payments to or on
behalf of the Participant any amount of tax or other withholding required by
law.

11.
Governing Law. This Plan shall be construed, interpreted and governed in
accordance with the laws of the State of Delaware, without reference to rules
relating to conflicts of law.

12.
Effect on Other Plans. This Plan supersedes in all respects any prior severance
or termination benefit plan or policy of the Company that apply to Participants.
Notwithstanding the foregoing, the Company and the Board reserve the right to
adhere to other policies and practices that may be in effect for other groups of
employees.

13.
Amendment and Modification of Plan. This Plan may be modified, amended or
terminated at any time by the Administrator without notice to Participants.
Notwithstanding the foregoing, for a period of two (2) years following a Change
in Control, the Plan may not be discontinued, terminated or amended in such a
manner that decreases the Severance Payment payable to any Participant or that
makes any provision less favorable for any Participant without the consent of
the Participant.

14.
No Employment Rights. Neither this Plan nor the benefits hereunder shall be a
term of the employment of any employee, and the Company shall not be obligated
in any way to continue the Plan. The terms of this Plan shall not give any
employee the right to be retained in the employment of the Company.

15.
Effective Date. This Plan shall become effective as of the date of adoption by
the Board.










9

--------------------------------------------------------------------------------

EXHIBIT 10.1





EXHIBIT A
RESTRICTIVE COVENANT AGREEMENT
This Agreement dated ______________ is by and between Peabody Energy
Corporation, a Delaware corporation (the “Company”), and [___________]
(“Executive”).
WHEREAS, Executive has accepted employment in a senior position with the Company
and is a participant in the Company’s Executive Severance Plan (the “Severance
Plan”); and
WHEREAS, the Company deems it essential to the protection of its confidential
information and competitive standing in its market to have its senior leadership
have reasonable restrictive covenants in place; and
WHEREAS, Executive agrees and acknowledges that the Company has a legitimate
interest to protect its confidential information and competitive standing; and
NOW THEREFORE, in consideration for the provisions stated below, and intending
to be legally bond thereby, the parties agree as follows.
1.Executive has been informed and is aware that the execution of this Agreement
is a necessary term and condition of the Employee’s employment, continued
employment or receipt of severance payment.
2.While employed by the Company and at all times thereafter, Executive will not,
directly or indirectly, use for himself or use for, or disclose to, any party
other than the Company, or any subsidiary of the Company (other than in the
ordinary course of Executive’s duties for the benefit of the Company or any
subsidiary of the Company), any secret or confidential information regarding the
business or property of the Company or its subsidiaries or regarding any secret
or confidential apparatus, process, system, or other method at any time used,
developed, acquired, discovered or investigated by or for the Company or its
subsidiaries, whether or not developed, acquired, discovered or investigated by
Executive. At the termination of Executive’s employment or at any other time the
Company or any of its subsidiaries may request, Executive shall promptly deliver
to the Company all memoranda, notes, records, plats, sketches, plans or other
documents (including, without limitation, any “soft” copies or computerized or
electronic versions thereof) made by, compiled by, delivered to, or otherwise
acquired by Executive concerning the business or properties of the Company or
its subsidiaries or any secret or confidential product, apparatus or process
used developed, acquired or investigated by the Company or its subsidiaries.
3.In consideration of the Company’s obligations under this Agreement, Executive
agrees that while employed by the Company and for a period of one (1) year
thereafter, without the prior written consent of the Board of Directors of the
Company (the “Board”), he shall not, directly or indirectly, as principal,
manager, agent, consultant, officer, director, stockholder, partner, investor,
lender or employee or in any other

1

--------------------------------------------------------------------------------

EXHIBIT 10.1



capacity, carry on, be engaged in or have any financial interest in, any entity
which is in competition with the business of the Company or its subsidiaries.
Notwithstanding the foregoing, if the Severance Plan is discontinued, terminated
or amended in such a manner that materially decreases the severance payment
payable to Executive or that makes any provision materially less favorable for
Executive without the consent of Executive, the restrictions set forth in this
paragraph 3 shall not apply to Executive.
4.In consideration of the Company’s obligations under this Agreement, Executive
agrees that while employed by the Company and for a period of two (2) years
thereafter, without the prior written consent of the Board, he shall not, on his
own behalf or on behalf of any person, firm or company, directly or indirectly,
(a) solicit or offer employment to or hire any person who is or has been
employed by the Company or its subsidiaries at any time during the twelve (12)
months immediately preceding such solicitation or (b) solicit or entice away or
in any manner attempt to persuade any client, vendor, partner, customer or
prospective customer of the Company to discontinue or diminish his, her or its
relationship or prospective relationship with the Company or to otherwise
provide his, her or its business to any corporation, partnership or other
business entity which engages in any line of business in which the Company is
engaged (other than the Company).
5.For purposes of this Restrictive Covenant Agreement, an entity shall be deemed
to be in competition with the Company if it is principally involved in the
purchase, sale or other dealing in any property or the rendering of any service
purchased, sold, dealt in or rendered by the Company or its subsidiaries as a
part of the business of the Company or its subsidiaries within the same
geographic area in which the Company or its subsidiaries effects such sales or
dealings or renders such services. Notwithstanding this paragraph 5 or paragraph
8, nothing herein shall be construed so as to preclude Executive from investing
in any publicly or privately held company, provided that no such investment in
the equity securities of an entity with publicly traded equity securities may
exceed one percent (1%) of the equity of such entity, and no such investment in
any other entity may exceed five percent (5%) of the equity of such entity,
without the prior written approval of the Board.
6.Executive agrees that he will not at any time make, directly or indirectly,
any negative, derogatory, disparaging or defamatory comment, whether written,
oral or in electronic format, to any reporter, author, producer or similar
person or entity or to any general public media in any form (including, without
limitation, books, articles or writings of any other kind, as well as film,
videotape, audio tape, computer/Internet format or any other medium) that
concerns directly or indirectly the Company its business or operations, or any
of its current or former agents, employees, officers, directors, customers or
clients.

2

--------------------------------------------------------------------------------

EXHIBIT 10.1



7.Upon the termination of Executive’s employment for any reason, Executive or
his estate shall surrender to the Company all correspondence, letters, files,
contracts, mailing lists, customer lists, advertising materials, ledgers,
supplies, equipment, checks, and all other materials and records of any kind
that are the property of the Company or any of its subsidiaries or affiliates,
that may be in Executive’s possession or under his control, including, without
limitation, any “soft” copies or computerized or electronic versions thereof.
8.Executive agrees that the covenant not to compete, the covenants not to
solicit and the covenant not to make disparaging comments are reasonable under
the circumstances and will not interfere with his ability to earn a living or
otherwise to meet his financial obligations. Executive and the Company agree
that if in the opinion of any court of competent jurisdiction such restraint is
not reasonable in any respect, such court shall have the right, power and
authority to excise or modify such provision or provisions of this covenant
which appear unreasonable and to enforce the remainder of the covenant as so
amended. Executive agrees that any breach of the covenants contained in this
Restrictive Covenant Agreement would irreparably injure the Company.
Accordingly, Executive agrees that, in the event that a court enjoins Executive
from any activity prohibited by this Restrictive Covenant Agreement, the Company
may, in addition to pursuing any other remedies it may have in law or in equity,
cease making any payments otherwise required under his employment agreement with
the Company (if any) and obtain an injunction against Executive from any court
having jurisdiction over the matter restraining any further violation of this
Agreement by Executive.
9.Executive acknowledges and agrees that cash and equity incentive compensation
paid in connection with this employment and any payments of severance after the
termination of Executive’s employment shall be subject to cancellation and
recoupment by the Company, and shall be repaid by Executive to the Company, to
the extent required by law, regulation or listing requirement, or by any Company
policy adopted pursuant thereto.
10.No waiver or modification of all or any part of this Agreement will be
effective unless set forth in a written document signed by both the Company and
Executive expressly indicating their intention to waive or modify the specified
provisions of this Agreement. If the Company chooses not to enforce its rights
in the event Executive breaches some or all of the terms of this Agreement, the
Company’s rights with respect to any such breach shall not be considered a
waiver of a future breach by Executive of this Agreement, regardless of whether
the breach is of a similar nature or not.
11.This Agreement accurately sets forth and entirely sets forth the
understandings reached between Executive and the Company with respect to the
matters treated herein. If there are any prior written or oral understandings or
agreements pertaining to the

3

--------------------------------------------------------------------------------

EXHIBIT 10.1



subject matter addressed in this Agreement, they are specifically superseded by
this Agreement and have no effect. This Agreement is binding on Executive and
the Company, and our respective successors, assigns and representatives.
12.This Agreement shall be construed, interpreted and governed in accordance
with the laws of the State of Missouri, without reference to rules relating to
conflicts of law.


IN WITNESS WHEREOF, and the Company and Executive have executed this Agreement
on the date(s) noted next to their respective signatures.


[SIGNATURE PAGE FOLLOWS]

4

--------------------------------------------------------------------------------

EXHIBIT 10.1







PEABODY ENERGY CORPORATION


By:__________________________________________    
Name:
Title:
Date:
  






EXECUTIVE
_____________________________________
[    ]
Date:









5